Gray, C. J.
It would seem that the claim made by the tenant, not having been pleaded nor suggested of record before the appointment of commissioners, was not open to her at the hearing. Ayer v. Spring, 9 Mass. 8, and 10 Mass. 80, 83. Stearns on Real Actions, 317, 478.' But the evidence offered by her did not tend to show any improvements, properly so called, upon the premises; but only repairs for the purpose of keeping the house in a tenantable condition, to the expenses of which the demand-ant,- before the assignment of her dower, was under no obligation to contribute. Exceptions overruled.